Citation Nr: 0803639	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION


The veteran served on active duty from November 1953 to 
November 1956.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was remanded by the Board in 
August 2006 to comply with the duty to notify and assist a 
claimant.  That notice and development has now been 
completed, and the case has now been returned to the Board 
further appellate consideration.


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral 
hearing loss, rated as 30 percent disabling. 

2.  The veteran's only service-connected disability of 
bilateral hearing loss is not of such severity as to render 
him unable to obtain or maintain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 4.16, 4.18 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in August 2004, 
October 2005, August 2006, December 2006, January 2007, March 
2007, and May 2007 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish the benefits sought (TDIU), of what VA would do or 
had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send to VA any evidence in the 
appellant's possession that pertained to the claim.  In a 
response received in September 2006, the veteran indicated 
that he had no other information or evidence to give VA to 
substantiate his claim, although he subsequently submitted 
names and addresses of previous employers. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA treatment records, VA examination 
reports, employer statements, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's August 2006 remand, the RO issued a notice letter to 
the appellant (August 2006), asked the veteran to identify 
health care providers (August 2006), attempted to obtain 
records from former employers that the veteran identified 
(January 2007, March 2007), reviewed the claim to determine 
whether referral for extraschedular rating was warranted, 
readjudicated the appellant's TDIU claim, and issued a 
Supplemental Statement of the Case (October 2007).  The 
August 2006 Board remand did not order referral to the 
Director of Compensation and Pension for extraschedular 
consideration, but instead ordered the RO to review the 
veteran's claim, to include whether referral for 
consideration of extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) was warranted.  The Board finds that VA has 
substantially complied with the Board's August 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues on appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

TDIU

The veteran contends generally that, due to his only service-
connected disability of bilateral hearing loss, he is unable 
to obtain or maintain substantially gainful employment.  The 
veteran wrote in his notice of disagreement that he is 
"unemployable."  He wrote in his substantive appeal that he 
had received hearing aids one year prior, and had previously 
been misunderstanding what was being said and was confused; 
that he could not work; and that he had cancer.  The veteran 
asked that his case be referred for extraschedular 
consideration.   

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran does not meet the percentage 
requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
veteran's only service-connected disability of bilateral 
hearing loss is rated as 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
The veteran's service-connected bilateral hearing loss 
disability is not rated 60 percent disabling, as required to 
meet the schedular requirements for consideration for a TDIU.  

In this case, the evidence shows that the veteran was an 
ammunition technician (artillery mechanic) in service, during 
which time he was exposed to the acoustic trauma that caused 
his current hearing loss disability, which is rated 30 
percent disabling.  The veteran retired from Delta Air Lines 
in January 1993, and did not receive disability benefits 
following his retirement.  

A November 2003 VA audiology examination report reflects the 
veteran's complaints of hearing loss, difficulty hearing 
people talk, difficulty understanding, and difficulty at work 
(although the veteran had been retired for 10 years).  An 
August 2004 letter from a VA nurse practitioner reflects that 
the veteran currently wears hearing aids for his service-
connected bilateral hearing loss, and that, without hearing 
aids, the hearing loss has a negative impact on the veteran's 
quality of life.  An October 2004 VA audiology examination 
report only indicates hearing loss as a complaint.  

The evidence shows that the veteran has non-service-connected 
clinical findings or disabilities of prostate cancer with 
enlarged prostate (prostatic hypertrophy), hiatal hernia, 
possible neoplasm of the gallbladder, lesions of the kidneys 
(renal cysts), debris versus mucosal lesion of the urinary 
bladder, fatty changes of the liver, lung alectasis, 
hyperlipidemia, hypermetriopia, presbyopia, borderline 
hypertension (elevated blood pressure), hypertensive 
retinopathy, colonic polyps, tobacco use disorder, and 
adjustment disorder or depression (claimed as inability to 
concentrate).  Much of the veteran's occupational impairment 
is shown by the weight of the competent medical evidence to 
be related to non-service-connected diagnosed disabilities or 
disorders.  The veteran's contention that he has suffered 
failed marriages and was incapable of intimate relationship 
are related to his non-service-connected prostate cancer with 
enlarged prostate and psychiatric disorder, variously 
diagnosed as adjustment disorder or depression.  Such a 
contention does not tend to show that the veteran's only 
service-connected disability of bilateral hearing loss 
renders him unable to obtain or maintain substantially 
gainful employment.

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  On the question of 
whether there is marked interference with employment, the 
veteran is retired, and the industrial impairment about which 
the veteran primarily complains is caused by his non-service-
connected disorders.  The veteran has not been hospitalized 
for bilateral hearing loss.  The regular schedular rating 
criteria includes hearing loss measures based on audiometric 
testing and speech discrimination.  The schedular rating 
criteria includes provisions for rating hearing impairment 
where there are exceptional patterns of hearing impairment, 
which this veteran meets, and which was utilized in granting 
the 30 percent schedular disability rating that has been 
assigned for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.86 (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm with 
respect to a similar level of disability under the rating 
schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
or not the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Beaty v. Brown, 
6 Vet. App. 532, 538 (1994).  

For these reasons, the Board finds that the evidence shows 
that the veteran's service-connected disability of bilateral 
hearing loss is not of such severity as to render him unable 
to obtain or maintain substantially gainful employment.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the claim for TDIU; there remains no 
reasonable doubt to be resolved; and TDIU is not warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


